In an action to recover damages for personal injuries sustained in hazardous employment as defined in the Workmen’s Compensation Law, upon the ground that plaintiff had elected to proceed under that law, order granting defendants’ motion to dismiss the complaint reversed on the law, with $10 costs and disbursements, and the motion denied, without costs. The filing of a claim *783with the Industrial Commissioner, without further proceedings thereon, did not constitute an election of remedy within section 11 of the Workmen’s Compensation Law. Other issues presented must await trial. Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ., concur.